EXHIBIT 3.1 CERTIFICATE OF AMENDMENT OF THE CERTIFICATE OF LIMITED PARTNERSHIP OF ABINGDON FUTURES FUND L.P. Under Section 121-202 of the Revised Limited Partnership Act The undersigned, desiring to amend the Certificate of Limited Partnership of Abingdon Futures Fund L.P. pursuant to the provisions of Section 121-202 of the Revised Limited Partnership Act of the State of New York, does hereby certify as follows: FIRST:The name of the limited partnership is Abingdon Futures Fund L.P. The name under which the limited partnership was formed is Citigroup Abingdon Futures Fund L.P. SECOND: The date of filing of the Certificate of Limited Partnership is November 8, 2005. THIRD:By this Certificate of Amendment, the Certificate of Limited Partnership of the limited partnership is hereby amended to change the name of the limited partnership. The Certificate of Limited Partnership of the limited partnership is hereby amended in the following respects: Paragraph 1 of the Certificate of Limited Partnership, which sets forth the name of the limited partnership, is hereby amended to read as follows: “1.The name of the limited partnership is as follows: Managed Futures Premier Abingdon L.P.” [THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.] IN WITNESS WHEREOF, the undersigned has executed this Amendment to the Certificate of Limited Partnership on this 27th day of November, 2012. By:Ceres Managed Futures LLC, General Partner By:/s/Walter Davis Walter Davis Authorized Person
